 
EXECUTION COPY
 
 
EMPLOYMENT AGREEMENT
 
AGREEMENT (this “Agreement”) dated as of April 3, 2009, between MAIDENFORM,
INC., a New York corporation with a principal place of business at 485 F U.S.
Highway 1 South, Iselin, NJ 08830 (the “Employer”), Nanci Prado (the
“Employee”), and solely for purposes of Sections 3, 4, and 19, Maidenform
Brands, Inc. (sometimes hereinafter referred to as “Parent”).
 
W I T N E S S E T H :
 
WHEREAS, the Employer wishes to employ the Employee for the period provided in
this Agreement, and the Employee is willing to serve in the employ of the
Employer for such period, upon the terms and conditions hereinafter provided;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:
 
1.           Employment.  The Employer hereby employs the Employee and the
Employee hereby accepts employment upon the terms and conditions hereinafter set
forth.
 
2.           Term of Employment.  (a)  The term of the Employee’s employment
under this Agreement shall commence on the Employee’s actual commencement of
employment on April 20, 2009 (the “Start Date”) and it shall continue for a
period of one year thereafter (the “Initial Term”), unless this Agreement shall
be renewed for an additional term or terms in accordance with paragraph (b) of
this Section 2, or unless earlier terminated as provided herein.

 
1

--------------------------------------------------------------------------------

 

(b)          This Agreement shall automatically be renewed upon the expiration
of the Initial Term for successive periods of one year each (each an “Additional
Term”), unless either party notifies the other party in writing at least 120
days prior to the expiration of the Initial Term or any such Additional Term
(the Initial Term and each Additional Term are collectively referred to as “Term
of Employment”).
 
3.           Compensation.  (a)  Base.  During the Term of Employment, the
Employer shall pay the Employee a base salary at not less than an annual rate of
Two Hundred Fifty Thousand ($250,000.00) Dollars, in accordance with the
Employer’s normal payroll practices (as increased in accordance with this
Section 3(a), the “Base Salary”).  Such Base Salary shall be reviewed at least
annually by the Compensation Committee (the “Compensation Committee”) of the
Board of Directors of Maidenform Brands, Inc. (the “Board”) and the Compensation
Committee may at any time increase (but not decrease) the Employee’s Base Salary
hereunder as the Compensation Committee may in its sole and absolute discretion
deem reasonable and appropriate.

 
2

--------------------------------------------------------------------------------

 

(b)          Incentive Compensation.  The Employee shall be a participant in the
Maidenform Brands, Inc. 2005 Annual Performance Bonus Plan (the “Bonus Plan”)
for the period from January 4, 2009 through January 2, 2010 (the “2009 Fiscal
Year”) with achievement of 100% of the performance goals set by the Compensation
Committee in accordance with the Bonus Plan for the 2009 Fiscal Year with
respect to the Employee’s and Parent’s performance paying a bonus of 40% of Base
Salary, pro rated for the period from the Start Date through January 2,
2010, paid in accordance with the Bonus Plan.  For fiscal years thereafter
during the Term of Employment, the Employee’s incentive compensation shall be
based on such performance goals permitted under the Bonus Plan (or any successor
plan thereto) or the Maidenform Brands, Inc. 2005 Stock Incentive Plan (as
amended from time to time and any successor plan thereto, the “Stock Incentive
Plan”) and subject to the conditions set forth in the Bonus Plan (or any
successor plan thereto) or the Stock Incentive Plan, as determined by the
Compensation Committee in its sole discretion.
 
(c)          Equity Incentives.  Subject to the approval of the Compensation
Committee and the actual commencement of employment by the Employee on the Start
Date, on May 1, 2009 (the “Grant Date”) Employee will receive the following long
term incentive awards pursuant to the Stock Incentive Plan:
 
(x)           a grant of a number of shares Restricted Stock equal to
Twenty-Five Thousand Dollars ($25,000) divided by the closing price of the
Parent’s common stock on April 30, 2009; and
 
(y)           a grant of a number of Non-Tandem Stock Appreciation Rights with a
Black-Scholes value equal to Twenty-Five Thousand Dollars ($25,000) based on the
closing price of the Parent’s common stock on April 30, 2009, with a reference
price equal to such closing price.

 
3

--------------------------------------------------------------------------------

 

Such equity incentives and any other equity incentives granted to Employee in
the sole discretion of the Compensation Committee after the Start Date will vest
and, if applicable, become exercisable in equal annual installments on each
anniversary of the grant date over a four year period (provided the Employee is
continuously employed by the Employer’s Group (as defined below) through the
applicable vesting date) subject to 100% acceleration of vesting upon a Change
in Control (as defined in the Stock Incentive Plan).  Upon the Employee’s
termination of employment by the Employer as a result of non-renewal of the Term
of Employment by the Employer pursuant to Section 2(b) above or by the Employer
without Cause (as defined below) or by the Employee for Good Reason (as defined
below), such equity incentives and any other equity incentives granted to
Employee in the sole discretion of the Compensation Committee after the Start
Date shall become vested with respect to the number of shares that would have
vested if the Employee’s employment would have continued for an additional
twelve month period.  To the extent applicable following any such termination
described in this Section 3(c) or termination due to the Employee’s Disability
(as defined below) or death, equity incentives granted on or after the date
hereof shall remain exercisable until the earlier of (1) the original expiration
date of the option, or (2) one year following such termination of employment.

 
4

--------------------------------------------------------------------------------

 

4.           Duties.  During the Term of Employment, the Employee shall be
engaged as Executive Vice President, General Counsel and Secretary of
Maidenform, Inc., Parent and their subsidiary companies (hereinafter
individually and collectively called the “Employer’s Group”).  The Employee
shall have the responsibility and authority commensurate with such position as
the Chief Legal Officer and Secretary of the Employer’s Group.  In addition, the
Employee shall have such other or more specific responsibilities or duties with
respect to the business of the Employer’s Group consistent with the Employee’s
positions as may be determined and assigned to the Employee from time to time by
or upon the authority of the Chief Executive Officer or his designee.  The
Employee shall also serve as an Officer or Director of any member of the
Employer’s Group as requested by the Employer without any additional
compensation therefor other than as expressly specified in this Agreement.  The
Employer has Director’s and Officer’s Liability Insurance in effect and will
maintain Director’s and Officer’s Liability Insurance Coverage for benefit of
Employee uninterruptedly in effect during the Term of Employment.
 
5.           Extent of Service.  The Employee agrees to devote her best efforts,
energies and skills to the faithful discharge of the duties and responsibilities
attributable to her office, and to this end will devote her full working time
and attention to the business and affairs of the Employer’s Group.  Employee
shall be based at the Employer’s offices in Iselin, New Jersey office and New
York, New York, but shall perform services hereunder at other locations as shall
be reasonably appropriate.  Notwithstanding the foregoing, it is understood that
the Employee may devote reasonable time and attention consistent with the
practice of other senior executives similarly situated, to civic or community
affairs and to service on the board of directors or advisory boards of other
non-competing corporations, provided that (i) the Employee shall serve on no
more than two such corporate boards or advisory boards at any time; (ii) the
Compensation Committee shall have approved such board memberships, which
approval shall not be unreasonably withheld; and (iii) it does not interfere in
any material way with the performance of her responsibilities to the Employer’s
Group under this Agreement or create a conflict of interest.

 
5

--------------------------------------------------------------------------------

 

6.           Expenses.  The Employee is authorized to incur reasonable, ordinary
and necessary expenses in the performance of her duties hereunder consistent
with the Employer’s existing expense reimbursement policy, as it may be amended
from time to time, and the Employer shall reimburse the Employee for all such
expenses upon the presentation by the Employee, from time to time, of an account
of such expenditures.  To the extent any such reimbursements constitute taxable
income to the Employee for federal income tax purposes, all such reimbursements
shall be paid in accordance with the Employer’s policy but in no event later
than December 31 of the calendar year next following the calendar year in which
the expenses to be reimbursed are incurred.
 
7.           Vacation.  The Employee shall be entitled to twenty (20) days of
paid vacation during each of the successive twelve (12) month periods comprising
the Term of Employment, or a pro rata portion thereof for any such successive
period which is less than twelve (12) months.  Vacation hereunder shall be taken
at times which are mutually determined by the Employer and the Employee not to
interfere, in any material respect, with the Employee’s performance of her
duties hereunder.

 
6

--------------------------------------------------------------------------------

 

8.           Employee Benefits.  The Employee shall be entitled during the Term
of Employment to participate in any employee benefit program or arrangement
maintained by the Employer which is generally available to other senior
employees of the Employer, including any qualified or non-qualified retirement
or deferred compensation arrangements or 401(k) savings plan, life insurance,
medical, long-term disability plans, or other allowances, including the auto
allowance of Seven Hundred Dollars ($700) per month, paid in accordance with the
Employer’s normal payroll practices.  Such participation shall be in accordance
with all applicable terms and conditions of such plans or programs, including,
without limitation, provisions respecting the satisfaction of any applicable
eligibility periods for plan participation and the modification or termination
of such plans.
 
9.           Termination of Employment.  Notwithstanding any other provision of
this Agreement, the Employee’s employment under this Agreement may be terminated
at any time by the Employer in the event of:

 
7

--------------------------------------------------------------------------------

 

(a)           (i) The Employee’s conviction for or entry of a plea of guilty or
nolo contendere with respect to a felony or any crime that constitutes a
misdemeanor involving moral turpitude under federal law or the law of any state,
(ii) the Employee’s willful misappropriation of funds or property of the
Employer’s Group or other acts of fraud, dishonesty, self-dealing, any
significant violation of any statutory or common law duty of loyalty to the
Employer’s Group, (iii) the Employee’s perpetration of an illegal act which
causes material economic injury to the Employer or the Employer’s Group, or (iv)
a material breach of this Agreement by the Employee or the Employee’s failure to
perform her duties hereunder in any material respect, provided that as to (iv),
the Employee shall be given written notice and an opportunity, not to exceed ten
(10) days, to effectuate a cure, provided that such breach or failure is
susceptible to cure, as determined by the Board or the Board of Directors of the
Employer, in good faith (hereinafter “Cause”).

 
8

--------------------------------------------------------------------------------

 

(b)           The Employee’s death; or
 
(c)           The Employee’s inability due to any physical or mental condition
of the Employee, to perform her duties hereunder for a period of ninety (90)
consecutive days or one hundred twenty (120) days (whether or not consecutive)
within any twelve (12) month period (hereinafter “Disability”);
 
by written notice to the Employee (except that notice of termination shall not
be required in the case of the Employee’s death which termination shall
automatically occur on the date of Employee’s death) specifying the event relied
upon for such termination and the effective date of such termination (the
effective date of any termination of employment under this Section 9 or under
Section 10(b) is referred to as the “Termination Date”).

 
9

--------------------------------------------------------------------------------

 

10.           Payments Upon Termination of Employment.  (a)  In the event the
Employee’s employment under this Agreement is terminated for any reason
specified in Section 9 above the Term of Employment shall terminate as of the
Termination Date and the Employer shall be under no obligation hereunder either
to continue the Employee’s employment or to provide the Employee with any
payment or benefit of any kind whatsoever, except for the Employee’s Base Salary
through the Termination Date paid in accordance with the Employer’s normal
payroll practices and such vested benefits or rights which the Employee may have
accrued through the Termination Date hereunder or under any benefit plan of
Employer (other than any severance pay plan maintained by the Employer) paid or
provided in accordance with the terms and conditions of the applicable plan.  In
addition, in the event of termination pursuant to 9(b) or (c) above, the
Employer shall also pay the amount of any incentive compensation as described in
Section 3(b) hereof to which the Employee would have been entitled for the year
of termination had the Employee’s employment not terminated, prorated to the
Termination Date based on the number of days actually employed during the
applicable year, payable when such incentive compensation would be payable to
other employees for that year in accordance with the applicable bonus plan and
based upon actual results and the Employer’s financial performance for the full
applicable year.  In addition, in the event of termination pursuant to 9(b) or
(c) above, the Employee shall be entitled to benefits under any group life
insurance or disability insurance benefits provided in accordance with the
Employer’s welfare benefit plans.

 
10

--------------------------------------------------------------------------------

 

(b)           The Employee’s employment under this Agreement may also be
terminated on fifteen (15) days’ prior notice by the Employer not for Cause
(which for the purpose of this Agreement shall not include a termination as a
result of non-renewal of the Term of Employment pursuant to Section 2(b) above)
and it may be terminated upon notice by the Employee for Good Reason following
the expiration of the cure period under Section 10(c) if circumstances
constituting Good Reason exist, and neither of such terminations of employment
shall be a breach of this Agreement by the Employer so long as the benefits set
forth below are provided to the Employee.  In the event that the Employee’s
employment with the Employer is terminated by the Employer as a result of
non-renewal of the Term of Employment pursuant to Section 2(b) above or
terminated by the Employer without Cause or by the Employee for Good Reason,
then, in addition to the Employee’s Base Salary through the Termination Date
paid in accordance with the Employer’s normal payroll practices and such vested
benefits or rights which the Employee may have accrued through the Termination
Date hereunder or under any benefit plan of the Employer (other than any
severance pay plan maintained by the Employer) paid or provided in accordance
with the terms and conditions of the applicable plan, subject to the Employee’s
execution, delivery and non-revocation of a release in accordance with Section
10(e), to the fullest extent permitted by law in favor of the Employer’s Group
(and its affiliates) in substantially the form attached hereto as Exhibit “A”,
as may be modified to take into account changes in applicable law and any other
changes as are legally necessary at the time of execution to make it enforceable
(the “Release”), the Employee will be entitled to the following:

 
11

--------------------------------------------------------------------------------

 

(1)           Payment of an amount equal to the sum of:
 
(i)           her Base Salary (as in effect on the Termination Date), plus to
the extent applicable
 
(ii)           in the event such termination occurs after the end of the 2009
Fiscal Year, (x) in the event such termination is a termination by the Employer
without Cause or by the Employee for Good Reason within two (2) years following
the consummation of a Change in Control (a “Post-CIC Termination”), an amount
equal to one times the greater of (I) her average annual bonus (taking into
account all annual bonuses paid under Section 3(b) hereof for the applicable
year) over the three fiscal years immediately preceding her termination of
employment, determined by annualizing the bonus actually paid with respect to
any partial year (which, with respect to the 2009 Fiscal Year will be deemed to
have been paid for eight months of service) (the “3-year Average Bonus Amount”)
and (II) her target bonus for the year in which the termination occurs; or (y)
in the event such termination is a termination by the Employer without Cause or
by the Employee for Good Reason that is not a Post-CIC Termination, an amount
equal to one times the lesser of (I) the 3-year Average Bonus Amount and (II)
her target bonus for the year in which the termination occurs.

 
12

--------------------------------------------------------------------------------

 

This amount shall be subject to tax and other required withholdings and, subject
to any delays required pursuant to Sections 10(d) and 10(e), will be payable in
equal periodic installments over a period of twelve (12) months from the
Termination Date paid in accordance with the Employer’s normal payroll policies
as if the Employee continued to be an employee of the Employer (but off
payroll).  For purposes of clarity, if there have been fewer than three fiscal
years immediately preceding the Employee’s termination, the 3-year Average Bonus
Amount will be calculated using as a denominator the actual number of fiscal
years in which she has worked for the Employer.
 
(2)           In the event such termination occurs before the end of the 2009
Fiscal Year, (x) in the event such termination is a termination by the Employer
without Cause or by the Employee for Good Reason that is a Post-CIC Termination,
an amount equal to one times the greater of (I) an amount equal to the bonus the
Employee would have been entitled for the 2009 Fiscal Year had the Employee’s
employment not terminated, prorated to the Termination Date based on the number
of days actually employed during the 2009 Fiscal Year and based upon actual
results and the Employee’s and the Parent’s performance for the 2009 Fiscal Year
(the “2009 Actual Bonus Amount”), and (II) her target bonus for the 2009 Fiscal
Year; or (y) in the event such termination is a termination by the Employer
without Cause or by the Employee for Good Reason that is not a Post-CIC
Termination, an amount equal to one times the lesser of (I) the 2009 Actual
Bonus Amount and (II) her target bonus for the 2009 Fiscal Year, in each case
subject to any delays required pursuant to Sections 10(d) and 10(e), payable
when such bonus would be payable to other employees for the 2009 Fiscal Year.

 
13

--------------------------------------------------------------------------------

 

(3)           In addition, if the Employee or her dependents are otherwise
eligible for COBRA continuation of group health plan coverage and the Employee
(or her dependents) timely elect such coverage, then for a period of twelve (12)
months following the Termination Date, subject to any delays required pursuant
to Sections 10(d) and 10(e), the Employer shall pay to the Employee on the first
Employer payroll date in each month following the Termination Date an amount
equal to 100% of the monthly premium for such COBRA coverage for the applicable
month.  The foregoing payments shall each be a bonus to the Employee subject to
tax and other required withholdings and each such payment shall include a
gross-up payment in an amount equal to all such applicable taxes at the
Employee’s maximum marginal rates.
 
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
require the Employee to seek other employment following the termination of her
employment hereunder and there shall be no offset against any amounts due the
Employee under this Agreement on account of any remuneration attributable to any
subsequent employment that Employee may obtain.

 
14

--------------------------------------------------------------------------------

 

(c)          For the purposes of this Agreement “Good Reason” shall mean the
occurrence of any of the following events without the Employee’s consent:
 
(i)       The assignment to the Employee of duties that constitute a material
diminution of her authority, duties, or responsibilities;
 
(ii)      A material diminution in the Employee’s Base Salary;
 
(iii)     Relocation of the Employee to a location outside a radius of 50 miles
of the Employer’s Iselin, New Jersey office and New York, New York office; or
 
(iv)     Any other action or inaction by the Employer that constitutes a
material breach of this Agreement
 
provided that within ninety (90) days after the initial existence of such event,
the Employer shall be given notice and an opportunity, not less than thirty (30)
days, to effectuate a cure for such asserted “Good Reason” by the Employee.
Employee’s resignation hereunder for Good Reason shall not occur later than, (i)
in the event such resignation for Good Reason is a Post-CIC Termination, one (1)
year following the initial date on which the event Employee claims constitutes
Good Reason occurred, or (ii) in the event such resignation for Good Reason is
not a Post-CIC Termination, one hundred thirty (130) days following the initial
date on which the event Employee claims constitutes Good Reason occurred.

 
15

--------------------------------------------------------------------------------

 

(d)          A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, for purposes of any such provision of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.”  If Employee is deemed on the date of termination of
her employment to be a “specified employee”, within the meaning of that term
under Code Section 409A(a)(2)(B) and using the identification methodology
selected by the Employer from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit made subject to
this Section 10(d), to the extent such payment and benefits exceed the
Separation Pay Limit (as defined herein) and is required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of the Employee’s “separation from service” and
(ii) the date of the Employee’s death.  On the first day of the seventh month
following the date of the Employee’s “separation from service” or, if earlier,
on the date of her death, all payments delayed pursuant to this Section 10(d)
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Employee in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.  For purposes of this Agreement, the “Separation Pay
Limit” means two times the lesser of: (i) the Employee’s annualized compensation
based on the Employee’s annual rate of pay for the Employee’s taxable year
preceding the taxable year in which the Employee’s termination of employment
occurs; and (ii) the maximum amount that may be taken into account under a
tax-qualified plan pursuant to Code Section 401(a)(17) for the year in which the
Employee terminates employment.

 
16

--------------------------------------------------------------------------------

 

(e)          The Employer shall provide the Release to the Employee within seven
(7) business days following the date of termination.  In order to receive the
payments and benefits provided in Section 10(b)(1), (2) and (3), the Employee
shall be required to sign the Release within 21 or 45 days after the date it is
provided to her, as required by applicable law, and not revoke it within the
seven day period following the date on which it is signed.  All payments delayed
pursuant to the foregoing, except to the extent delayed pursuant to Section
10(d), shall be paid to the Employee in a lump sum on the first Employer payroll
date on or following the sixtieth (60th) day after the date of termination, and
any remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 
17

--------------------------------------------------------------------------------

 

11.           Confidentiality.  The Employee recognizes and acknowledges that
the Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Employer.  As a result, during the Term of Employment and
thereafter, the Employee shall not, without the prior written consent of the
Board, for any reason, either directly or indirectly, divulge to any third party
(except as may be required to further the interests of the Employer) or use for
her own benefit, or for any purpose other than the exclusive benefit of the
Employer, any and all confidential, proprietary, business and technical
information or trade secrets of the Employer’s Group (“Proprietary Information”)
revealed, obtained or developed in the course of her employment with the
Employer’s Group.  Such Proprietary Information shall include but shall not be
limited to, marketing and development plans, confidential cost and pricing
information, identities of customers and suppliers, the relationship of the
Employer’s Group with actual or prospective customers who are engaged in
discussions with the Employer’s Group, the needs and requirements of any such
customers, and any other confidential information relating to the business of
the Employer’s Group, provided that nothing herein contained shall restrict the
Employee’s ability to make such disclosures during the course of her employment
as may be necessary or appropriate to the effective and efficient discharge of
her duties hereunder or such disclosures as may be required by law; and further
provided that nothing herein contained shall restrict Employee from divulging or
using for her own benefit or for any other purpose any Proprietary Information
which is readily available to the general public so long as such information did
not become available to the general public as a direct or indirect result of
Employee’s breach of this Section 11.

 
18

--------------------------------------------------------------------------------

 

12.           Property and Inventions.
 
(a)          All Proprietary Information shall be and remain the sole property
of the Employer.  During the Term of Employment, and thereafter, Employee shall
not remove from the Employer’s Group offices or premises any documents, records,
notebooks, files, correspondence, reports, memoranda or similar materials of or
containing information of the type identified in Section 11 hereof, or other
materials or property of any kind unless necessary or appropriate in accordance
with her duties and responsibilities hereunder and, in the event that such
materials or property are removed, all of the foregoing shall be returned to
their proper files or places of safekeeping as promptly as reasonably possible
after the removal shall serve its specific purpose.  Employee shall not make,
retain, remove and/or distribute any copies of any of the foregoing for any
reason whatsoever except as may be necessary in the discharge of her assigned
duties; and upon the termination of her employment with the Employer, she shall
leave with or return to the Employer all originals and copies of the foregoing
then in her possession, whether prepared by Employee or by others.

 
19

--------------------------------------------------------------------------------

 

(b)          The Employee acknowledges that all developments, including, without
limitation, inventions, patentable or otherwise, discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, procedures, data, documentation, ideas and writings and applications
thereof relating to the business or planned business of the Employer or any of
its subsidiaries or affiliates that, alone or jointly with others, the Employee
may conceive, create, make, develop, reduce to practice or acquire during the
Term of Employment (or while employed with the Employer prior the Term of
Employment) (collectively, the “Developments”) are works made for hire and shall
remain the sole and exclusive property of the Employer and the Employee hereby
assigns to the Employer all of her right, title and interest in and to all such
Developments.  The Employee shall promptly and fully disclose all future
material Developments to the Board and, at any time upon request and at the
expense of the Employer, shall execute, acknowledge and deliver to the Employer
all instruments that the Employer shall prepare, give evidence and take all
other actions that are necessary or desirable in the reasonable opinion of the
Employer to enable the Employer to file and prosecute applications for and to
acquire, maintain and enforce all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by the Employer.  All memoranda, notes, lists, drawings,
records, files, computer tapes, programs, software, source and programming
narratives and other documentation (and all copies thereof) made or compiled by
the Employee or made available to the Employee concerning the Developments or
otherwise concerning the business or planned business of the Employer or any of
its subsidiaries or affiliates shall be the property of the Employer or such
subsidiary or affiliate and shall be delivered to the Employer or such
subsidiary or affiliate promptly upon the expiration or termination of the Term
of Employment.

 
20

--------------------------------------------------------------------------------

 

(c)          The provisions of this Section shall, without any limitation as to
time, survive the expiration or termination of the Employee’s employment
hereunder, irrespective of the reason for any termination.
 
13.           Covenant not to Compete and Non-Solicitation.  In consideration
for the benefits and payments described herein and other good and valuable
consideration, the Employee shall not, during the Term of Employment and for a
period of twelve (12) months after her employment terminates for any reason,
engage in any of the following directly or indirectly without the prior written
consent of the Board:
 
(a)          engage or participate in any business activity directly competitive
with the business of the Employer’s Group as conducted upon the termination of
the Employee’s employment with the Employer or proposed to be conducted at such
time;

 
21

--------------------------------------------------------------------------------

 

(b)          become interested in (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) any
person, firm, corporation, association or other entity engaged in any business
that is, taken as a whole, directly competitive with the business of the
Employer’s Group as conducted upon the termination of the Employee’s employment
(or proposed to be conducted at such time) with the Employer, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any subsidiary or division of
the business of any person, firm, corporation, association or other affiliate
where such portion of such business is directly competitive with the business of
the Employer’s Group as conducted upon termination of the Employee’s employment
with the Employer (or proposed to be conducted at such time).  Notwithstanding
the foregoing, nothing contained in this Section 13 shall prohibit the Employee
from (i) holding not more than five percent (5%) of the outstanding securities
of any class of any publicly-traded company, or (ii) after the Term of
Employment engaging or participating in or having an interest in (as owner,
stockholder, lender, partner, co-venturer, director, officer, employee, agent,
consultant or otherwise) any subsidiary or division of the business of any
person, firm, corporation, association or other affiliate where such portion of
such business is not directly competitive with the business of the Employer’s
Group as conducted upon termination of the Employee’s employment with the
Employer (or proposed to be conducted at such time), provided Employee does not
breach the provisions of Section 13 (c) or (d) or (e), hereof;
 
(c)          solicit or attempt to solicit either directly or indirectly any
customer of the Employer’s Group with whom the Employer’s Group shall have dealt
regularly at any time during the one (1) year period immediately preceding the
termination of the Employee’s employment with the Employer for the purpose of
offering or selling any products or services which are identical, substantially
similar or comparable to the products or services then offered to the customer
by the Employer’s Group;

 
22

--------------------------------------------------------------------------------

 

(d)          influence or attempt to influence any supplier, customer, or
potential customer of the Employer’s Group to terminate or modify any written or
oral agreement or course of dealing with the Employer’s Group; or
 
(e)          (i) influence or attempt to influence any person to terminate or
modify her employment (or other service relationship) with the Employer’s Group,
or (ii) employ or retain directly or indirectly, any person employed or retained
by the Employer’s Group as an employee or other service provider at any time
during the six (6) month period preceding the effective date of the Employee’s
termination.
 
14.           Specific Performance.  The Employee acknowledges that the services
to be rendered by the Employee are of a special, unique and extraordinary
character and, in connection with such services, the Employee will have access
to confidential information vital to the Employer’s business and the business of
its subsidiaries and affiliates.  By reason of this, the Employee acknowledges
consents and agrees that if the Employee violates any of the provisions of
Sections 11, 12 or 13 hereof, the Employer would sustain irreparable injury and
that money damages would not provide adequate remedy to the Employer and that,
in addition to any other remedies the Employer might have, including money
damages, the Employer shall be entitled to have Sections 11, 12 and 13
specifically enforced by any court having jurisdiction by means of any and all
equitable remedies.  The provisions of Sections 10, 11, 12, 13, 14, 16 and 19
shall survive the termination of this Agreement.

 
23

--------------------------------------------------------------------------------

 

15.           Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient if in writing, and shall be delivered personally
by telecopier or by courier providing for next day delivery or sent by
registered or certified mail return receipt requested to the following
addresses:
 
To the Employer:
 
Maidenform, Inc.
485 F U.S. Highway 1 South
Iselin, New Jersey  08830
Attention:
Maurice Reznik
Telecopier:  (732) 621-2510
 
To the Employee:
 
Nanci Prado
At the address on file with the Employer


Any such notices shall be deemed given, if personally, upon delivery; if sent by
certified or registered mail, 3 days after deposit (postage pre-paid) with the
U.S. Mail Service; if by courier service providing for next day delivery, the
next day following deposit with such courier; and, if telecopied, when
telecopied.  Any party may change the address for notices by sending written
notice of such change of address in accordance with this Section 15.
 
16.           Benefits.  This Agreement shall inure to the benefit of and shall
be binding upon the Employer and its successors and assigns, and upon the
Employee, her heirs and legal representatives.  This Agreement and all rights
and obligations hereunder are personal to the Employee and shall not be
assignable.

 
24

--------------------------------------------------------------------------------

 

17.           Entire Agreement.  This Agreement embodies the entire agreement of
the parties concerning the subject matter hereof and supersedes any prior or
contemporaneous agreements or understandings in connection therewith.  The
Agreement may be amended or modified only by a written instrument executed by
both parties hereto.
 
18.           Severability.  If any term or provision of this Agreement is held
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of the terms and provisions of this Agreement shall remain in full
force and effect and shall in no way be affected or invalidated.  To the extent
required to enforce any provision of this Agreement, such provision may be
reformed in order to preserve its validity if it would otherwise be held
unenforceable.
 
19.           Indemnification.  The indemnification provisions in the Parent’s
Amended and Restated Certificate of Incorporation covering officers of the
Parent and the Employer shall apply to the Employee in her capacity as an
employee (or former employee), such indemnification to be in addition to any
other indemnification right in favor of the Employee.
 
20.           Withholding.  The Employer may deduct and withhold from any
amounts which it is otherwise obligated to pay hereunder any amount which it may
determine it is required to deduct or withhold pursuant to any applicable
statute, law, regulation or order of any jurisdiction whatsoever.

 
25

--------------------------------------------------------------------------------

 

21.           Governing Law.  This Agreement shall be subject to, and governed,
construed and enforced in accordance with, the laws of the State of New York,
without giving effect to the principles thereof relating to the conflict of
laws.
 
22.           Section 409A.
 
(a)          Although the Employer does not guarantee the tax treatment of any
particular payment or benefit, it is intended that the provisions of this
Agreement provide for payments or benefits that either comply with, or are
exempt from, Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.
 
(b)          With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


MAIDENFORM, INC.
           
By:
/s/ Maurice S. Reznik
 
/s/ Nanci Prado                                
 
Maurice S. Reznik
 
Nanci Prado
 
Chief Executive Officer
         
Solely with respect to Sections 3, 4, and 19:
         
Maidenform Brands, Inc.
          By:
/s/ Maurice S. Reznik
     
Maurice S. Reznik
     
Chief Executive Officer
   

 
 
27

--------------------------------------------------------------------------------

 

Exhibit “A”
 
FULL AND FINAL WAIVER AND RELEASE OF CLAIMS
 
1.           I have had the opportunity to review and consider this Full and
Final Waiver and Release of Claims (“Waiver and Release”), and information on
the benefits available to me in accordance with the Employment Agreement between
Maidenform, Inc. (“Company”), Maidenform Brands, Inc. (“Parent”) and me dated as
of March 31, 2009, as the same may have been amended from time to time
(“Employment Agreement”) for a period of at least twenty-one (21) days.  I also
have had the opportunity during such period to discuss this Waiver and Release
and such benefit information fully with whomsoever I wished, and have been
advised that I could consult an attorney of my own choice and have had a
reasonable opportunity to do so.  I have freely and voluntarily elected to take
advantage of the severance benefits under the Employment Agreement.

 
A-1

--------------------------------------------------------------------------------

 

2.           In consideration for the payments and benefits available to me
under the Employment Agreement following the termination of my employment as set
forth in Section 10 of the Employment Agreement, the sufficiency of which are
hereby acknowledged, and, other than claims for accrued, vested benefits under
any employee benefit plan of the Company (including vested stock options) or for
any of the Company’s obligations or my rights pursuant to Sections 10 and 19 of
the Employment Agreement, and except as provided in paragraph 5, I fully and
finally waive, discharge, and release the Company and the Parent and their
current, former and future subsidiaries, affiliates divisions, related entities,
employee benefit plans and funds (the “Company Group”), and their respective
current, former and future directors, officers, shareholders, employees,
attorneys, and agents (whether acting as agents for any member of the Company
Group or in their individual capacities) (herein collectively referred to as the
“Released Parties”), from any and all claims of whatsoever nature, known and
unknown, whether in law or in equity, which I or anyone acting through me, my
estate or on my behalf ever had, now have or may have against the Released
Parties by reason of any actual or alleged act, omission, transaction, practice,
conduct, occurrence or other matter up to and including the date I sign this
Waiver and Release, provided, however, that the foregoing shall not be deemed to
waive any indemnification rights I may have pursuant to applicable law, the
Certificates of Incorporation or Bylaws of the Company or under any Directors
and Officers Liability Insurance Policy.

 
A-2

--------------------------------------------------------------------------------

 

3.           Without limiting the generality of the foregoing paragraph, but
subject to the limitations set forth in paragraph 2 hereof and except as
provided in paragraph 4 hereof, this Waiver and Release is intended to and shall
release the Released Parties from any and all claims arising out of or in
connection with my employment with the Company and with the termination or
decision to terminate said employment, including but not limited to (i) any
claim under the Age Discrimination in Employment Act (including the Older Worker
Benefit Protection Act), as amended, Title VII of the Civil Rights Act of 1964,
The Civil Rights Act of 1866, or any other Civil Rights Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued, vested benefits under any employee benefit pension plan of
the Company in accordance with the terms and conditions of such plan and
applicable law), and the Family and Medical Leave Act; (ii) any other claim
(whether based on federal, state, or local law, statutory or decisional
including, but not limited to the New York State Human Rights Law, the New York
City Administrative Code, New Jersey Civil Rights Act or the New Jersey Law
Against Discrimination, the New Jersey Family Leave Act, the Millville Dallas
Airmotive Plant Job Loss Notification Act, as amended) relating to or arising
out of my employment, the terms and conditions of such employment, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (iii) any claim for attorneys’ fees, costs, disbursements and/or
the like.
 
4.           Nothing in this Agreement prevents me from filing a charge with the
United States Equal Employment Opportunity Commission ("EEOC") or from
cooperating with the EEOC; however, I understand and agree that I shall not
accept, and shall not be entitled to retain, any compensation or other relief
recovered by the EEOC on my behalf as a result of such charge with respect to
any matter covered by this Agreement.  Nothing in this Agreement prevents me
from filing a lawsuit challenging the validity of my waiver of federal age
discrimination claims under the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.

 
A-3

--------------------------------------------------------------------------------

 

5.           The release in paragraph 3 of this Agreement includes a waiver of
claims against the Company under the Age Discrimination in Employment Act
("ADEA") and the Older Workers Benefit Protection Act ("OWBPA").  Therefore,
pursuant to the requirements of the ADEA and the OWBPA, I specifically
acknowledge the following:
 
(a)           that I am and have been advised to consult with an attorney of my
choosing concerning the legal significance of this Agreement;
 
(b)           that this Agreement is written in a manner I understand;
 
(c)           that the consideration set forth in Section 10 of the Employment
Agreement is adequate and sufficient for my entering into this Agreement and
consists of benefits to which I am not otherwise entitled;
 
(d)           that I have been afforded twenty-one (21) days to consider this
Agreement before signing it (although I may sign it at any time prior to those
21 days) and that any changes to this Agreement subsequently agreed upon by the
parties, whether material or immaterial, do not restart this period for
consideration; and
 
(e)           that I have been advised that during the seven (7) day period
after I sign the Agreement, I may revoke my acceptance of this Agreement by
delivering written notice to the Company, 485 F U.S. Highway 1, Iselin NJ 08830
attention: Executive Vice President, Human Resources, and that this Agreement
shall not become effective or enforceable until after the revocation period has
expired.

 
A-4

--------------------------------------------------------------------------------

 

6.           In order to induce the Company to extend the payments and benefits
available to me under the Employment Agreement, I hereby represent and warrant
to the Company as follows:
 
                 (i)no other promise, inducement, threat, agreement or
understanding of any kind or description whatsoever has been made with or to me
by any person or entity whomsoever to cause me to execute this Waiver and
Release;
 
                 (ii)I have not incurred any injury or disability precluding
regular employment as a result of my employment at the Company;
 
                 (iii)I am not eligible for reinstatement or reemployment or
employment with the Company at any time in the future and covenant that I will
not seek resumed employment or any other remunerative relationship, including
without limitation any form of independent contractor or consultant relationship
with the Company;
 
                 (iv)this Waiver and Release is not intended, and shall not be
construed, as an admission that the Company has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against me.  I agree that this Waiver
and Release may only be used as evidence in a subsequent proceeding in which the
parties allege a breach of this Waiver and Release; and

 
A-5

--------------------------------------------------------------------------------

 

7.           I agree that I will not disparage or encourage or induce others to
disparage the Company.  For the purposes of this Waiver and Release, the term
“disparage” includes, without limitation, comments or statements to the press
and/or media, the Company or any individual or entity with whom the Company has
a business relationship which would adversely affect in any manner (i) the
conduct of the business of the Company (including, without limitation, any
business plans or prospects) or (ii) the business reputation of the Company.
 
8.           (a)  I agree that I will cooperate with the Company and its counsel
in connection with any investigation, administrative proceeding or litigation
relating to any matter that occurred during my employment in which I was
involved or of which I have knowledge.
 
(b)           I agree that, in the event I am subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to my
employment by the Company, I will give prompt notice of such request to the
Company’s Executive Vice President, Human Resources, at 485 F U.S. Highway 1
South, Iselin, NJ 08830 and, unless required by court order, will make no
disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.

 
A-6

--------------------------------------------------------------------------------

 

9.           I represent that I have returned (or will return on or prior to my
termination date) to the Company all property belonging to the Company,
including but not limited to laptop, cell phone, keys, card access to the
building and office floors, Employee Handbook, phone card, Rolodex (if provided
by the Company), computer user name and password, disks and/or voicemail code.
 
10.           (a)  The terms and conditions of this Waiver and Release are and
shall be deemed to be confidential, and shall not be disclosed by me to any
person or entity without the prior written consent of the Company, except if
required by law, and to my accountants, attorneys and/or immediate family
members, provided that, to the maximum extent permitted by applicable law, rule
or regulation, they agree to maintain the confidentiality of the aforesaid
documents.  I further represent that I have not disclosed the terms and
conditions of the aforesaid documents to anyone other than my attorneys,
accountants and/or immediate family members.
 
(b)   I hereby acknowledge and reaffirm my continuing obligations under Sections
11, 12 and 13 of the Employment Agreement relating to confidentiality, return of
property, developments, noncompetition and nonsolicitation and the Company’s
rights under Section 14 of the Employment Agreement.
 
11.           I also expressly acknowledge that in the event that a court of
competent jurisdiction determines that this Waiver and Release is illegal, void
or unenforceable, I agree to execute a release or waiver that is legal and
enforceable.  Additionally, I agree that any breach by me of paragraphs 2, 3, 7,
8, 9 or 10 shall constitute a material breach of this Waiver and Release as to
which the Company may seek all relief available under the law.

 
A-7

--------------------------------------------------------------------------------

 

12.           This Waiver and Release is binding upon, and shall inure to the
benefit of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
11.           This Waiver and Release shall be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.
 
FINALLY, I HAVE CAREFULLY READ THIS WAIVER AND RELEASE, KNOW AND UNDERSTAND THE
WAIVER AND RELEASE AND HAVE SIGNED THIS WAIVER AND RELEASE AS MY OWN FREE ACT
AND DEED.

 
A-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and sealed this Waiver and
Release as of the date set forth below before a notary public.
 
SIGNATURE
 
 



Sworn to and subscribed before me this day of _______________
 
 
 
______________________________________
 
Notary Public Stamp & Seal:

 
A-9

--------------------------------------------------------------------------------

 